CHIEF JUSTICE
LEWIS delivered the opinion op the court.
January 4, 1895, appellee, S. E. Wilson, a married woman, executed a deed to S. W. Forgy and B. B. Petrie, which they accepted, conveying for benefit of creditors her property ■of every kind, including a stock of groceries, hardware, etc., that she had as a retail merchant in store. But the deed contained this clause: “It is understood that any and all property that may be by law exempt from sale under execution to said S. E. Wilson is not hereby intended to be conveyed to said parties of the second part.” During settlement of the assigned estate commissioners reported to court that the family of which she was a member consisted of herself, husband and three children, under age; and that neither of them had on hand at date of the assignment or of the report sufficient provisions, including breadstuff and animal food, to sustain the family for one year, nor any commuitable: property or money not conveyed by the deed of assignment. After the report was filed and evidence heard the court rendered judgment that D. T. Mimms, then assignee in place of Forgy & Petrie, resigned, pay to S. E. Wilson $200, being $40 for each person composing the family that the statute in such case exempted or required to be paid an execution debtor with a family in lieu of provisions necessary for their support for one year.
Of that judgment n-o creditor complains, but the present assignee alone prosecutes this appeal therefrom. And thus arises a preliminary question whether he, occupying the attitude of the original assignee's, is not estopped by the deed and, therefore, without standing in court.
Mrs. S. E. Wilson, being absolute owner and having statu*733tory right to dispose of the property, might have excepted from the conveyance all or any of it. The assignees certainly did not nor could, in virtue of the deed, acquire title to or power to control any part not in fact or not intended and agreed by the parties to be conveyed. And .that she .executed and the assignees accepted the deed contemplating and agreeing there was reserved by her, and not intended to be passed to them, title of property that would have been exempt from sale under execution if she had been a feme sole, is manifest. But we deem it proper, under the circumstances, to treat and determine this case as if her right of exemption for benefit of the family was intended by the parties to be dependent upon a judicial interpretation of the statute.
'Section 1697, Kentucky Statutes, provides: “The following property of persons with a family, resident in , this Commonwealth, shall be exempt from execution, attachment, distress or fee bill, namely.” Then comes a list of various articles of property exempted and this qualification: “Sufficient provisions, including breadstuffs and animal food to sustain the family for one year; if not on hand, other personal property, wages, money or growing crop not to exceed forty dollars in value for each member of the family.”
Where policy and purpose of a statute is plainly indicated the court is not authorized to restrict its scope or limit its application except to an extent the language used absolutely requires, or as to conditions undoubtedly intended to be excepted from its operation; and a chancellor would be especially derelict in refusing to adopt such rule in construing a statute beneficent in its character and object.
It has been the policy of this State from the beginning *734to exempt from coercive sale specified articles, of personal property belonging to a debtor with a family, including provisions sufficient to sustain the family for one year; and such list, instead of being diminished, has from time to time been enlarged. But the purpose has never been toi solely benefit the debtor, nor has any statute ever been enacted authorizing exemption of the property of a person not, in language used, “with a family, resident in this Commonwealth/’ It appears from the evidence in this case and finding of facts by the lower court that in 1879 O. J. Wilson, husband of appellee, became insolvent, and has so remained ever since; that for ten years prior to date of the deed of assignment she had been engaged in the grocery business, established by her own efforts and means, and in that way supported herself, three children and husband, all of them being without property and dependent on her for support. It does appear the husband worked in the grocery store with appellee; but when she failed in business and made the deed of assignment he was left without means of support, as he had been without property of any kind, and, except for the $200 exempted the entire family would have been without provisions to sustain, them for any length of time.
The statute does not in terms inhibit the exemption or setting apart of the property of a married woman who has, as did appellee, for years, and up to the time of failing in business supported her family, including the husband, and upon whom, as is proved, they depended for support. On the contrary, that member of a family who does actually support the others, and without whose exertion and means *735they would have no support, can, though a feme covert, he fairly regarded and treated according to the language: as well as reason of the statute, a “person with a family.” Any other interpretation or application would be a sacrifice of the substance for a shadow. And not to allow the exemption in question would be a denial of the benefit of the statute in a case plainly within its scope and purpose and detrimental to a class of persons deserving its protection and intended to be protected.
Judgment affirmed.